Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claim 1 falls within the category of a system.
Claim 15 falls within the category of a system.
Claim 16 falls within the category of a computer program product.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites [] grasp[ing] usages of a specific place that is used by users; and [] detecting a plurality of users who use the specific place at different time points and satisfy a predetermined specific condition based on the usages grasped [].  The identified abstract idea is directed to allowing users to reserve a room/space/booth etc… and then monitoring the users and identifying users who may be associated or have a connection.  Reserving a room and monitoring its use could reasonably be considered  a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  In addition, the abstract idea is also a concept that can be performed in the human mind and therefore falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a grasping unit and a user detector are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B -The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 2.  The claim does not add any additional elements to evaluate at Step 2A prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 2.  The claim does not add any additional elements to evaluate at Step 2A prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 5.  The claim does not add any additional elements to evaluate at Step 2A prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 merely further narrows the abstract idea of claim 7.  The claim does not add any additional elements to evaluate at Step 2A prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 merely further narrows the abstract idea of claim 9.  The claim does not add any additional elements to evaluate at Step 2A prong 2 and Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 merely further narrows the abstract idea of claim 1 and further adds the additional element of a delivery detector.  However, the analysis remains the same at Step 2A prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 merely further narrows the abstract idea of claim 1 and further adds the additional element of an object placement detector.  However, the analysis remains the same at Step 2A prong 2 and Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 merely further narrows the abstract idea of claim 1 and further adds the additional element of an object obtainment detector.  However, the analysis remains the same at Step 2A prong 2 and Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 merely further narrows the abstract idea of claim 1 and further adds the additional element of aa confirmation unit.  However, the analysis remains the same at Step 2A prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites [] grasp[ing] reservation statuses of a specific place that is used by users; and [] detect[ing] a plurality of users who use the specific place at different time points and satisfy a predetermined specific condition based on the reservation statuses grasped [].  The identified abstract idea is directed to allowing users to reserve a room/space/booth etc… and then monitoring the users and identifying users who may be associated or have a connection.  Reserving a room and monitoring its use could reasonably be considered  a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  In addition, the abstract idea is also a concept that can be performed in the human mind and therefore falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a grasping unit and a user detector are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites grasping usages of a specific place that is used by users; and detecting a plurality of users who use the specific place at different time points and satisfy a predetermined specific condition based on the grasped usages.  The identified abstract idea is directed to allowing users to reserve a room/space/booth etc… and then monitoring the users and identifying users who may be associated or have a connection.  Reserving a room and monitoring its use could reasonably be considered  a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  In addition, the abstract idea is also a concept that can be performed in the human mind and therefore falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional element of a non-transitory computer readable medium storing a program causing a computer to execute a process is recited at high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element, when analyzed individually and in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong 2, the additional element amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional element, when analyzed individually and in combination, does not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites grasping reservation statuses of a specific place that is used by users; and detecting a plurality of users who use the specific place at different time points and satisfy a predetermined specific condition based on the grasped reservation statuses.  The identified abstract idea is directed to allowing users to reserve a room/space/booth etc… and then monitoring the users and identifying users who may be associated or have a connection.  Reserving a room and monitoring its use could reasonably be considered  a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  In addition, the abstract idea is also a concept that can be performed in the human mind and therefore falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional element of a non-transitory computer readable medium storing a program causing a computer to execute a process is recited at high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element, when analyzed individually and in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2020/0394395 A1, hereinafter “Ong,” in view of Pre-grant Publication No.: US 2010/0070314 A1, hereinafter “Jethani.”
Claim 1: Ong, as shown, teaches an information processing system1, comprising:
a user detector that detects a plurality of users who use the specific place at different time points and satisfy a predetermined specific condition based on the usages grasped by the grasping unit. (Ong [0029] – [0030], “In 108, individuals who appear in more than a predetermined threshold number of the plurality of video scenes are determined. The individuals refer to all other persons besides the at least one target person who appear in the plurality of video scenes…In 110, the individuals who appear in more than the predetermined threshold number of the video scenes are identified as potential associates of the at least one target person.”; See also [0021], [0028], [0035])

Ong doesn’t explicitly teach the following; however, Jethani teaches:
a grasping unit that grasps usages of a specific place that is used by users; (Jethani [0018], “Reservation server 130 can be utilized to assist user 124 to reserve one or more time slots of managed space 110… Profile 134 can be used by server 130 to track user 114, 124 attendance for single and/or multiple reservations.”; See also [0017], [0036]) (Examiner is interpreting the grasping of usages of a specific place merely as collecting reservation information/data for a specific place)
Ong is directed to methods for identifying potential associates of at least one target person.  While Jethani is directed to resource scheduling and, more particularly, to improving shared space availability by dynamically responding user utilization behavior of shared space.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ong with the teachings of Jethani since “[s]hared spaces such as conference rooms, workrooms, and shared office space require careful management to be effectively utilized. In many instances, shared office spaces that are not carefully monitored tend to be over-scheduled and under-utilized.” (Jethani [0002])
Claim 2: Ong/Jethani, as shown above, teaches all the limitations of claim 1.  Ong also teaches:
wherein the user detector detects a plurality of users who use the specific place a plurality of times at the different time points. (Ong [0029] – [0030], “In 108, individuals who appear in more than a predetermined threshold number of the plurality of video scenes are determined. The individuals refer to all other persons besides the at least one target person who appear in the plurality of video scenes…In 110, the individuals who appear in more than the predetermined threshold number of the video scenes are identified as potential associates of the at least one target person.”; See also [0021], [0028], [0035])
Claim 3: Ong/Jethani, as shown above, teaches all the limitations of claim 2.  Ong also teaches:
 wherein the user detector detects a plurality of users who use the specific place the plurality of times within a predetermined period. (Ong [0029] – [0030], “In 108, individuals who appear in more than a predetermined threshold number of the plurality of video scenes are determined. The individuals refer to all other persons besides the at least one target person who appear in the plurality of video scenes…In 110, the individuals who appear in more than the predetermined threshold number of the video scenes are identified as potential associates of the at least one target person.”; See also [0021], [0028], [0035])  (Ong at [0028] teaches the predetermined time period)
Claim 4: Ong/Jethani, as shown above, teaches all the limitations of claim 2.  Ong also teaches:
wherein the user detector detects a plurality of users who use the specific place the plurality of times on the same day. (Ong [0029] – [0030], “In 108, individuals who appear in more than a predetermined threshold number of the plurality of video scenes are determined. The individuals refer to all other persons besides the at least one target person who appear in the plurality of video scenes…In 110, the individuals who appear in more than the predetermined threshold number of the video scenes are identified as potential associates of the at least one target person.”; See also [0021], [0028], [0035]) (Ong at [0028] teaches users who use a specific place a plurality of times of day.)
Claim 5:  Ong/Jethani, as shown above, teaches all the limitations of claim 1.  Ong also teaches:
wherein, when the specific place is used a plurality of times by one user and a different user subsequently to the one user, the user detector detects the one user and the different user as the plurality of users. (Ong [0029] – [0030], “In 108, individuals who appear in more than a predetermined threshold number of the plurality of video scenes are determined. The individuals refer to all other persons besides the at least one target person who appear in the plurality of video scenes…In 110, the individuals who appear in more than the predetermined threshold number of the video scenes are identified as potential associates of the at least one target person.”; See also [0021], [0028], [0035])
Claim 6:  Ong/Jethani, as shown above, teaches all the limitations of claim 5.  Ong also teaches:
wherein, when the specific place is used the plurality of times within a predetermined period by the one user and the different user, the user detector detects the one user and the different user as the plurality of users. (Ong [0029] – [0030], “In 108, individuals who appear in more than a predetermined threshold number of the plurality of video scenes are determined. The individuals refer to all other persons besides the at least one target person who appear in the plurality of video scenes…In 110, the individuals who appear in more than the predetermined threshold number of the video scenes are identified as potential associates of the at least one target person.”; See also [0021], [0028], [0035])
Claim 7:  Ong/Jethani, as shown above, teaches all the limitations of claim 1.  Ong also teaches:
wherein the user detector detects a plurality of users who have a relationship in which a difference between the time points when the specific place is used falls within a predetermined range and who use the specific place a plurality of times under a condition that the difference falls within the predetermined range. (Ong [0029] – [0030], “In 108, individuals who appear in more than a predetermined threshold number of the plurality of video scenes are determined. The individuals refer to all other persons besides the at least one target person who appear in the plurality of video scenes…In 110, the individuals who appear in more than the predetermined threshold number of the video scenes are identified as potential associates of the at least one target person.”; See also [0021], [0028], [0035]) (Ong at [0028] teaches users who use a specific place a plurality of times of day and a predetermined time period.)
Claim 8:  Ong/Jethani, as shown above, teaches all the limitations of claim 7.  Ong also teaches:
wherein the user detector detects a plurality of users who use the specific place the plurality of times within a predetermined period under the condition that the difference falls within the predetermined range. (Ong [0029] – [0030], “In 108, individuals who appear in more than a predetermined threshold number of the plurality of video scenes are determined. The individuals refer to all other persons besides the at least one target person who appear in the plurality of video scenes…In 110, the individuals who appear in more than the predetermined threshold number of the video scenes are identified as potential associates of the at least one target person.”; See also [0021], [0028], [0035]) (Ong at [0028] teaches users who use a specific place a plurality of times of day and a predetermined time period.)
Claim 9:  Ong/Jethani, as shown above, teaches all the limitations of claim 1.  Ong also teaches:
wherein the user detector detects a plurality of users who use the specific place at the different time points and are involved in delivery of an object via the specific place. (Ong [0018], “For instance, a first associate may be required to retrieve a physical object left in a public location by a second associate…”)
Claim 10:  Ong/Jethani, as shown above, teaches all the limitations of claim 9.  Ong also teaches:
wherein the user detector detects a plurality of users involved in delivery in which an elapsed period from a time when the object is placed in the specific place to a time when the object is obtained falls within a predetermined period. (Ong [0018], “For instance, a first associate may be required to retrieve a physical object left in a public location by a second associate…”)
Claim 15:  Ong, as shown, teaches an information processing system2, comprising:
a user detector that detects a plurality of users who use the specific place at different time points and satisfy a predetermined specific condition based on the reservation statuses grasped by the grasping unit; (Ong [0029] – [0030], “In 108, individuals who appear in more than a predetermined threshold number of the plurality of video scenes are determined. The individuals refer to all other persons besides the at least one target person who appear in the plurality of video scenes…In 110, the individuals who appear in more than the predetermined threshold number of the video scenes are identified as potential associates of the at least one target person.”; See also [0021], [0028], [0035])

Ong doesn’t explicitly teach the following; however, Jethani teaches:
a grasping unit that grasps reservation statuses of a specific place that is used by users; (Jethani [0018], “Reservation server 130 can be utilized to assist user 124 to reserve one or more time slots of managed space 110…”)
Ong is directed to methods for identifying potential associates of at least one target person.  While Jethani is directed to resource scheduling and, more particularly, to improving shared space availability by dynamically responding user utilization behavior of shared space.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ong with the teachings of Jethani since “[s]hared spaces such as conference rooms, workrooms, and shared office space require careful management to be effectively utilized. In many instances, shared office spaces that are not carefully monitored tend to be over-scheduled and under-utilized.” (Jethani [0002])
Claim 16:  Ong, as shown, teaches a non-transitory computer readable medium storing a program causing a computer to execute a process3 comprising:
detecting a plurality of users who use the specific place at different time points and satisfy a predetermined specific condition based on the grasped usages; (Ong [0029] – [0030], “In 108, individuals who appear in more than a predetermined threshold number of the plurality of video scenes are determined. The individuals refer to all other persons besides the at least one target person who appear in the plurality of video scenes…In 110, the individuals who appear in more than the predetermined threshold number of the video scenes are identified as potential associates of the at least one target person.”; See also [0021], [0028], [0035])

Ong doesn’t explicitly teach the following; however, Jethani teaches:
grasping usages of a specific place that is used by users; (Jethani [0018], “Reservation server 130 can be utilized to assist user 124 to reserve one or more time slots of managed space 110…”)
Ong is directed to methods for identifying potential associates of at least one target person.  While Jethani is directed to resource scheduling and, more particularly, to improving shared space availability by dynamically responding user utilization behavior of shared space.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ong with the teachings of Jethani since “[s]hared spaces such as conference rooms, workrooms, and shared office space require careful management to be effectively utilized. In many instances, shared office spaces that are not carefully monitored tend to be over-scheduled and under-utilized.” (Jethani [0002])
Claim 17:  Ong, as shown, teaches a non-transitory computer readable medium storing a program causing a computer to execute a process4 comprising:
detecting a plurality of users who use the specific place at different time points and satisfy a predetermined specific condition based on the grasped usages; (Ong [0029] – [0030], “In 108, individuals who appear in more than a predetermined threshold number of the plurality of video scenes are determined. The individuals refer to all other persons besides the at least one target person who appear in the plurality of video scenes…In 110, the individuals who appear in more than the predetermined threshold number of the video scenes are identified as potential associates of the at least one target person.”; See also [0021], [0028], [0035])

Ong doesn’t explicitly teach the following; however, Jethani teaches:
grasping usages of a specific place that is used by users; (Jethani [0018], “Reservation server 130 can be utilized to assist user 124 to reserve one or more time slots of managed space 110…”)
Ong is directed to methods for identifying potential associates of at least one target person.  While Jethani is directed to resource scheduling and, more particularly, to improving shared space availability by dynamically responding user utilization behavior of shared space.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ong with the teachings of Jethani since “[s]hared spaces such as conference rooms, workrooms, and shared office space require careful management to be effectively utilized. In many instances, shared office spaces that are not carefully monitored tend to be over-scheduled and under-utilized.” (Jethani [0002])
Claim 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ong/Jethani in view of US Patent No.: 10,853,757 B1, hereinafter “Hill.”
Claim 11:  Ong/Jethani, as shown above, teaches all the limitations of claim 1.  Ong/Jethani doesn’t explicitly teach the following; however, Hill teaches:
further comprising a delivery detector that detects that an object is delivered via the specific place. (Hill col. 4, lns. 55-57, “An image processor analyzes the video stream from the cameras associated with the holding area to detect the presence of the package(s) contained within…”)
Ong is directed to methods for identifying potential associates of at least one target person.  While Jethani is directed to resource scheduling and, more particularly, to improving shared space availability by dynamically responding user utilization behavior of shared space.  Hill teaches one or more optical sensing devices positioned to capture one or more images of a package brought to a room and keeps a record of each person who handled the given package captured by the one or more optical sensing devices, and when each transaction occurred. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ong/Jethani with the teachings of since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 12:  Ong/Jethani, as shown above, teaches all the limitations of claim 1.  Ong/Jethani doesn’t explicitly teach the following; however, Hill teaches:
further comprising an object placement detector that detects that an object is placed in the specific place. (Hill col. 4, lns. 55-67, “An image processor analyzes the video stream from the cameras associated with the holding area to detect the presence of the package(s) contained within…may receive an overlay that identifies the packages contained therein and their precise location.”; See also col. 10, lns. 21-27)
Ong is directed to methods for identifying potential associates of at least one target person.  While Jethani is directed to resource scheduling and, more particularly, to improving shared space availability by dynamically responding user utilization behavior of shared space.  Hill teaches one or more optical sensing devices positioned to capture one or more images of a package brought to a room and keeps a record of each person who handled the given package captured by the one or more optical sensing devices, and when each transaction occurred. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ong/Jethani with the teachings of since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 13:  Ong/Jethani, as shown above, teaches all the limitations of claim 1. Ong/Jethani doesn’t explicitly teach the following; however, Hill teaches:
further comprising an object obtainment detector that detects that an object placed in the specific place is obtained. (Hill col. 16, lns. 17-25, “A "negative change" can also be detected in a similar fashion and occurs when a package is removed from an area of interest…”)
Ong is directed to methods for identifying potential associates of at least one target person.  While Jethani is directed to resource scheduling and, more particularly, to improving shared space availability by dynamically responding user utilization behavior of shared space.  Hill teaches one or more optical sensing devices positioned to capture one or more images of a package brought to a room and keeps a record of each person who handled the given package captured by the one or more optical sensing devices, and when each transaction occurred. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ong/Jethani with the teachings of since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 14:  Ong/Jethani, as shown above, teaches all the limitations of claim 1.  Ong/Jethani doesn’t explicitly teach the following; however, Hill teaches:
further comprising a confirmation unit that confirms whether a different user specified by a user who has placed an object in the specific place obtains the object. (Hill col. 25, lns. 30-33, “the package tracking system can capture video of the person who picks up the package. In event of a dispute, this video record can prove when the package was retrieved and by whom.”; See col. 23, lns. 63-65)
Ong is directed to methods for identifying potential associates of at least one target person.  While Jethani is directed to resource scheduling and, more particularly, to improving shared space availability by dynamically responding user utilization behavior of shared space.  Hill teaches one or more optical sensing devices positioned to capture one or more images of a package brought to a room and keeps a record of each person who handled the given package captured by the one or more optical sensing devices, and when each transaction occurred. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ong/Jethani with the teachings of since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Ong ‘572” (PG Pub. No.: US 2021/0334572 A1) is also directed to determining a duration and at least a potential region of interest for suspicious activities including co-appearances with suspicious subjects using surveillance systems.
“Huffman” (PG Pub. No.: US 2015/0120602 A1) is directed to the delivery of one or more objects.
“Liu” (US Patent No.: 10,789,698 B2) is directed to the field of video analysis. 
“Weston” (PG Pub. No.: US 2020/0349249 A1) is directed to identifying and/or authenticating entities using a combination of independent identification technologies and/or platforms. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628         


/VICTORIA E. FRUNZI/               Primary Examiner, Art Unit 3688                                                                                                                                                                                                                7/26/2022                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Ong [0057] – [0066]
        2 See Ong [0057] – [0066]
        3 See Ong [0062]
        4 See Ong [0062]